Title: To Thomas Jefferson from John Bondfield, 8 September 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 8 Sep. 1789. Since his of 5th he has received TJ’s of 8th.—No vessels there bound for “the middle States except the Packet”  that sails 15th.—“You leave france in a troubled sea. They have undertaken a great work renderd difficult by the Jarr of Interets, Opinions and unsettled Measures. The leading Members dont appear to act on United principles. Your Council is become necessary. I think you will meet Oposition to your leave of absence from the National Members. My respectful Compliments to Mr. Short.”
